APPCO 41


LAND AND BUILDING LEASE AGREEMENT


LANDLORD:
YA Landholdings, LLC
a Delaware limited liability company


TENANT:
Appalachian Oil Company, Inc.,
a Tennessee corporation


--------------------------------------------------------------------------------




LAND AND BUILDING LEASE AGREEMENT
TABLE OF CONTENTS


1.
DEFINITIONS
1
 
1.1
Lease Year
1
 
1.2
Hazardous Material
1
 
1.3
Wastes
2
 
1.4
Environmental Laws
2
 
1.5
Storage Tank System
2
 
1.6
Release
2
2.
CONDITION OF THE PREMISES
2
3.
TERM
3
 
3.1
Primary Term
3
 
3.2
First Option to Extend
3
 
3.3
Second Option to Extend
3
 
3.4
Third Option to Extend
3
 
3.5
Fourth Option to Extend
4
 
3.6
Surrender of Premises; Holding Over
4
4.
BASE MONTHLY RENT
4
 
4.1
Triple Net Lease
4
 
4.2
BaseMonthlyRent
5
 
4.3
Adjustment Date
5
5.
USE OF THE PREMISES; COMPLIANCE
5
 
5.1
Use of the Premises
5
 
5.2
Compliance
6
6.
PROPERTY TAXES, OTHER CHARGES, ASSESSMENTS AND UTILITIES
6
 
6.1
Tenant’s Required Payments
6
 
6.2
Payments Not Required by Tenant
7
 
6.3
Assessments
8
 
6.4
Utility Payments
8
 
6.5
Tenant’s Right to Contest Utility Charges, Contest Taxes and Seek Reduction of
Assessed Valuation of the Premises
8
 
6.6
Landlord Not Required to Join in Proceedings or Contest Brought by  Tenant
8
 
6.7
Partial Lease Years and Adjustment of Taxes
9
7.
FURNITURE, FIXTURES AND EQUIPMENT
9
 
7.1
Furniture, Fixtures, and Equipment
9
 
7.2
Landlord’s Waiver
9
 
7.3
Removal of Tenant’s Personal Property at Expiration of Lease
9
 
7.4
Right to Affix Signs
10
8.
MAINTENANCE AND REPAIRS OF THE PREMISES
10
 
8.1
Obligation to Maintain the Premises
10
 
8.2
Obligation to Keep the Premises Clear
10
9.
ALTERATIONS AND IMPROVEMENTS
11


ii

--------------------------------------------------------------------------------





 
9.1
Right to Make Alterations
11
 
9.2
Tenant Shall Not Render Premises Liable For Any Lien
11
10.
INDEMNITY AND INSURANCE
12
 
10.1
Indemnification
12
 
10.2
Insurance Company Requirement
12
 
10.3
Insurance Certificate Requirements
12
 
10.4
Minimum Acceptable Insurance Coverage Requirements
13
 
10.5
Additional Insureds
15
 
10.6
Mortgage Endorsement
15
 
10.7
Renewals, Lapses or Deficiencies
15
 
10.8
Waiver of Subrogation
16
11.
PARTIAL AND TOTAL DESTRUCTION OF THE PREMISES
16
 
11.1
Damage or Destruction of Premises
16
 
11.2
Damage or Destruction During the Last Twenty-four (24) Months of the Term
16
12.
CONDEMNATION
17
 
12.1
Condemnation Damages
17
 
12.2
Termination of Lease Due to Condemnation
17
13.
ASSIGNMENT AND SUBLETTING
18
 
13.1
Tenant’s Right of Assignment and Subletting
18
 
13.2
Assignment Without Landlord’s Consent
18
 
13.3
Assignment with Landlord’s Consent
19
 
13.4
Subletting Without Landlord’s Consent
19
 
13.5
Landlord’s Option to Preserve Subtenancies
19
 
13.6
Rent from Subletting
19
 
13.7
Continuing Obligation of Tenant
20
 
13.8
Landlord’s Right of Assignment
20
14.
DEFAULT AND TERMINATION
20
 
14.1
Event of Default
20
 
14.2
Landlord’s Remedies
21
 
14.3
Right of Landlord to Re-Enter
24
 
14.4
Surrender of Premises
24
 
14.5
Interest Charges
24
 
14.6
Default by Landlord
25
15.
RIGHT OF INSPECTION
25
16.
WAIVER OF BREACH
25
17.
NOTICES
25
 
17.1
Notice Requirements
25
 
17.2
Payments Under Lease
26
18.
RELATIONSHIP OF THE PARTIES
27
19.
SUBORDINATION, ATTORNMENT AND ESTOPPEL
27
 
19.1
Subordination and Non-Disturbance
27
 
19.2
Attornment
27
 
19.3
Tenant Estoppel Certificate
27
 
19.4
Landlord Estoppel Certificate
27
 
19.5
Leasehold Mortgage
28

 
iii

--------------------------------------------------------------------------------




20.
ATTORNEYS’ FEES
30
 
20.1
Recovery of Attorneys’ Fees and Costs of Suit
30
 
20.2
Party to Litigation
30
21.
AUTHORITY TO MAKE LEASE; COVENANT OF QUIET ENJOYMENT
30
 
21.1
Full Power and Authority to Enter Lease
30
 
21.2
Quiet Enjoyment
30
22.
HAZARDOUS MATERIAL
30
 
22.1
Compliance Generally
30
 
22.2
Tenant’s Responsibility for Hazardous Materials
31
 
22.3
Tenant’s Environmental Indemnification
31
 
22.4
Tenant’s Notification Obligations
32
 
22.5
Survival
32
23.
GENERAL PROVISIONS
32
 
23.1
Recitals
32
 
23.2
Gender; Number
32
 
23.3
Captions
32
 
23.4
Exhibits
33
 
23.5
Entire Agreement
33
 
23.6
Drafting
33
 
23.7
Modification
33
 
23.8
Joint and Several Liability
33
 
23.9
Enforceability
33
 
23.10
Severability
33
 
23.11
Successors and Assigns
34
 
23.12
Independent Covenants
34
 
23.13
Limitation on Landlord’s Liability
34
 
23.14
Waiver of Trial by Jury
34
 
23.15
Characterization of Lease
34
 
23.16
Counterparts
35
 
23.17
Force Majeure
35
 
23.18
Confidentiality
35

 
EXHIBIT “A” -LEASED PREMISES
Exhibit “B” — Memorandum of Lease
Exhibit “C” — Certificate of Liability Insurance and Evidence of Property
Insurance
Exhibit “D” — Form of Subordination, Non-Disturbance and Attornment Agreement
Exhibit “E” - Not Applicable

iv

--------------------------------------------------------------------------------



LAND AND BUILDING LEASE AGREEMENT


This Land and Building Lease Agreement (this “Lease”), dated for reference
purposes only as of , is made by and between YA Landholdings, LLC, a Delaware
limited liability company (“Landlord”), and Appalachian Oil Company, Inc., a
Tennessee corporation (“Tenant”), with reference to the recitals set forth
below.


RECITALS


A. Landlord is the owner of a certain real property identified as the “Leased
Premises,” attached hereto and incorporated herein as Exhibit “A”, together with
all improvements located thereon, but not Tenant’s Personal Property (as defined
in Section 7.1), and which real property shall include all of Landlord’s right,
title and interest in and to all roadways, sidewalks, walkways, parkways,
driveways, common areas, landscaped areas and similar areas and facilities and
appurtenances thereunto belonging (all of the foregoing real properties,
improvements and appurtenances being hereinafter collectively referred to as the
“Premises”).


B. Landlord desires to lease the Premises to Tenant, and Tenant desires to lease
the Premises from Landlord, pursuant to the provisions of this Lease.


1. DEFINITIONS


The following terms, when used in this Lease, shall have the meaning set forth
in this Section.



1.1
Lease Year



The term “Lease Year” shall mean the first twelve (12) full calendar months
after the Commencement Date (as defined in Section 3.1) and each subsequent
twelve (12) month period thereafter during the term and any extensions. If the
Commencement Date is other than the first day of the month, then the first Lease
Year also will include the partial month in which the Commencement Date occurs.



1.2
Hazardous Material



The term“Hazardous Material” means any and all hazardous, toxic or radioactive
substances or materials, including but not limited to asbestos or
asbestos-containing materials, petroleum and petroleum products (including
without limitation, gasoline and diesel), pollutants, pollution, contaminants or
contamination as those terms are defined, designated or otherwise regulated
under any applicable Environmental Law and includes Wastes (as such terms are
herein defined).
 
1

--------------------------------------------------------------------------------


 

1.3
Wastes

 
The term“Wastes” means any and all chemical, petroleum, or biological wastes,
emissions or discharges, whether hazardous or non-hazardous, liquid, solid or
gaseous, and whether from any production, operation, maintenance, manufacturing,
processing, storage, use or other activity, where such wastes, contaminants,
emissions or discharges are regulated under Environmental Laws.



1.4
Environmental Laws



The term “Environmental Laws” means all federal, state and local statutes,
regulations, ordinances, rules, policies, directives, orders, demands or
requirements of any government agency, in each case solely to the extent having
the force of law, and all common law, to the extent regulating, relating to,
affecting or imposing liability or other obligations concerning Hazardous
Materials or protecting public health or safety or the environment, including
with respect to the occupational health or environmental conditions on or about
the Premises, as now exist or may at any later time be adopted or amended,
including laws and regulations to the extent relating to Storage Tank Systems,
gasoline service stations, Hazardous Materials, Release reporting requirements,
noise abatement requirements and provisions thereof protecting natural
resources, species and habitat.



1.5
Storage Tank System



The term“Storage Tank System” means a complex of one or more underground or
above ground storage tanks and their associated underground, above-ground,
and/or connected piping and related fuel dispensing, pumping, mechanical,
control and monitoring or detection devices, facilities or equipment.



1.6
Release



The term“Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing into
the environment of any Hazardous Material.


2. CONDITION OF THE PREMISES


Landlord leases to Tenant and Tenant leases from Landlord the Premises in an “AS
IS, WHERE IS, WITH ALL FAULTS” condition with no representations or warranties
whatsoever and on the terms and conditions set forth in this Lease. Tenant
acknowledges that it has occupied the Premises for a substantial period of time
prior to the Commencement Date and that Tenant is familiar with the condition of
the Premises, and Tenant further acknowledges and agrees that other than as set
forth in this Lease: (i) no representations have been or are made, or
responsibility assumed by Landlord with respect to the Premises or its
operations, or the condition or repair of the Premises, or as to any fact,
circumstance, thing or condition which may affect or relate to the Premises,
except as specifically set forth in this Lease; (ii) the Premises are leased in
an “AS IS, WHERE IS, WITH ALL FAULTS” condition as of the Commencement Date; and
(iii) Landlord shall have no obligation to alter, restore, improve, repair or
develop the Premises, and further shall have no obligation to remove therefrom
any parties or items of personal property, or other trade fixtures or equipment
which may be upon the Premises.

2

--------------------------------------------------------------------------------




3. TERM



3.1
Primary Term



The effective date (the “Commencement Date”) of this Lease shall be the date
upon which escrow is deemed closed pursuant to that certain Purchase Agreement
of even date herewith by and between Tenant, as “Seller,” and Landlord, as
“Buyer” (“Purchase Agreement”). The expiration date (the“Expiration Date”) of
the primary term (the “Primary Term”) of this Lease shall be the last day of the
month which is twenty (20) Lease Years following the Commencement Date, unless
terminated earlier as provided herein or extended as set forth in Sections 3.2,
3.3, 3.4, and 3.5. References to the term of the Lease shall include extensions,
if any; and references in this Lease to the Expiration Date shall refer to the
expiration of any Extension Periods which may be exercised by Tenant pursuant to
this Lease. Except as otherwise expressly stated, the terms and conditions of
this Lease shall remain in effect during any extension, renewal or holdover of
the Primary Term. Concurrently with the recording of the deed transferring
ownership of the Premises to Landlord, a Memorandum of Lease substantially in
the form of Exhibit “B” attached hereto and incorporated herein, may be recorded
by and at the expense of Tenant with respect to the Premises.



3.2
First Option to Extend



One hundred eighty (180) days prior to the expiration of the Primary Term,
provided there are no uncured monetary Events of Default (as defined in Section
14) existing under the Lease, Tenant may extend the term of this Lease for an
additional sixty (60) months by notifying Landlord of such intention in writing
(“First Extension Period”). The maximum term of the Lease with one extension is
twenty five (25) Lease Years.



3.3
Second Option to Extend



One hundred eighty (180) days prior to the expiration of the First Extension
Period, provided there are no uncured monetary Events of Default existing under
the Lease, Tenant may extend the term of this Lease for an additional sixty (60)
months by notifying Landlord of such intention in writing (“Second Extension
Period”). The maximum term of the Lease with two extensions is thirty (30) Lease
Years.



3.4
Third Option to Extend



One hundred eighty (180) days prior to the expiration of the Second Extension
Period, provided there are no uncured monetary Events of Default existing under
the Lease, Tenant may extend the term of this Lease for an additional sixty (60)
months by notifying Landlord of such intention in writing (“Third Extension
Period”). The maximum term of the Lease with three extensions is thirty five
(35) Lease Years.

3

--------------------------------------------------------------------------------




3.5
Fourth Option to Extend



One hundred eighty (180) days prior to the expiration of the Third Extension
Period, provided there are no uncured monetary Events of Default existing under
the Lease, Tenant may extend the term of this Lease for an additional sixty (60)
months by notifying Landlord of such intention in writing (“Fourth Extension
Period”). The maximum term of the Lease with four extensions is forty (40) Lease
Years.



3.6
Surrender of Premises; Holding Over



On the last day or sooner termination of the term of this Lease, Tenant shall
quit and surrender the Premises, together with all alterations, vacant and free
of all tenancies and any leasehold rights therein and in good condition and
repair, normal wear and tear and damage from casualty excepted, broom clean and
free of violations of applicable laws caused or permitted by Tenant, its
subtenants, licensees, concessionaires, contractors, agents or employees and
shall surrender all keys for the Premises to Landlord at the place then fixed
for the payment of rent and shall inform Landlord of all combinations of locks,
safes, and vaults, if any, in the Premises. If Tenant does not do so as set
forth above, then after expiration of this Lease, it will be a month-to-month
tenant upon the applicable conditions of this Lease at 200% of the then
applicable Base Monthly Rent. If the Premises are not surrendered as and when
aforesaid, Tenant shall indemnify Landlord from and against loss or liability
resulting from the delay by Tenant in so surrendering the Premises, including
without limitation, any claims made by any succeeding occupant or purchaser
founded on such delay. Tenant’s obligations under this Section shall survive the
expiration or earlier termination of this Lease.


4. BASE MONTHLY RENT



4.1
Triple Net Lease



This is a triple net lease. It is the intention of Landlord and Tenant that the
Base Monthly Rent (as defined below) and other sums and charges provided herein
shall be absolutely net to Landlord. The Base Monthly Rent shall be payable in
advance in consecutive monthly installments on the first day of each month
during the Term. Except as otherwise specifically set forth in this Lease,
Tenant shall pay, as additional rent, all costs, charges, obligations,
assessments, and expenses of every kind and nature against or relating to the
Premises or the use, occupancy, area, possession, leasing, operation,
management, maintenance, or repair thereof, that may arise or become due during
the term hereof, or that may pertain to this transaction, whether or not now
customary or within the contemplation of the parties hereto, and which, except
for the execution and delivery of this Lease, would have been payable by
Landlord, but in no event shall Tenant be obligated to pay any (i) of Landlord’s
income, profits, gross receipts, excise, estate or similar taxes, (ii) expenses
of debt service relating to any mortgage, deed of trust or other financing
entered into by Landlord or which shall encumber Landlord’s interest in the
Premises, or (iii) expenses, costs or charges caused by the gross negligence or
willful misconduct of Landlord, its agents or employees.

4

--------------------------------------------------------------------------------





4.2
Base Monthly Rent



Tenant shall pay to Landlord as base monthly rent (“Base Monthly Rent”) the sum
of Five Thousand Four Hundred Sixteen and 67/Dollars ($5,416.67) per month.
Effective on each Adjustment Date (as hereinafter defined) Base Monthly Rent
shall be increased by TEN PERCENT (10%) of the Base Monthly Rent payable during
the immediately preceding period.


If the Commencement Date is a date other than the first day of the month, Base
Monthly Rent shall be payable by Tenant to Landlord in advance commencing upon
the Commencement Date pro-rated based on the ratio that the number of days from
the Commencement Date through the last day in the month containing the
Commencement Date bears to the actual number of days in such month. Thereafter,
Base Monthly Rent shall be payable on the first day of each calendar month
thereafter, without prior notice, invoice, demand, deduction or offset
whatsoever, except as otherwise provided in this Lease. Landlord shall have the
right to accept all rent and other payments, whether full or partial, and to
negotiate checks and payments thereof without any waiver of rights, irrespective
of any conditions to the contrary sought to be imposed by Tenant. All rent shall
be paid to Landlord at the address to which notices to Landlord are given. The
Base Monthly Rent for any partial month shall be prorated based upon the actual
number of days in the period subject to proration.



4.3
Adjustment Date



“Adjustment Date” shall mean, as the case may require, the Fifth (5th), Tenth
(10th) and Fifteenth (15th) anniversaries of the Commencement Date (provided,
however, if the Commencement Date is other than the first day of the month, then
“Adjustment Date” shall mean, as the case may require, the first day of the
first month occurring after the Fifth (5th),  Tenth (10th) and Fifteenth (15th)
anniversaries of the Commencement Date), and the first day of the First
Extension Period, Second Extension Period, Third Extension Period, Fourth
Extension Period.


5. USE OF THE PREMISES; COMPLIANCE



5.1
Use of the Premises



Tenant shall use the Premises for a convenience food store and retail motor fuel
sales (“Initial Use”), or for such other uses as Tenant may determine in
Tenant’s reasonable business judgment and as Landlord shall approve in
Landlord’s reasonable judgment, provided that such uses: (i) are lawful; (ii)
are in compliance with applicable environmental, zoning and land use laws and
requirements; and (iii) do not violate matters of record or restrictions
affecting the Premises. Notwithstanding the foregoing, in no event may the
Premises be used as a factory, processing or rendering plant, massage parlor,
peep show store, head shop store, topless or strip club, adult book or video
store (which shall mean a store which primarily sells or offers for sale
sexually explicit printed materials, audio or video tapes, or sexual devices),
or flea market.



5.2
Compliance



Tenant, at Tenant’s sole expense, promptly shall comply with all applicable
statutes, ordinances, rules, regulations, orders, covenants and restrictions of
record, and requirements of governmental agencies that are in effect during the
term or any part of the term hereof, regulating the use by Tenant of the
Premises.

5

--------------------------------------------------------------------------------




6. PROPERTY TAXES, OTHER CHARGES, ASSESSMENTS AND UTILITIES



6.1
Tenant’s Required Payments




 
6.1.1
Tenant shall pay before delinquency and as additional rent, all Property Taxes
and Other Charges (as such terms are defined herein) that accrue prior to,
during, or are otherwise properly allocable to the term of this Lease. Property
Taxes and Other Charges together are referred to herein as “Taxes.”




 
(i)
“Property Taxes” shall mean all taxes, assessments, excises, levies, fees, and
charges (and any tax, assessment, excise, levy, fee, or charge levied wholly or
partly in lieu thereof or as a substitute therefor or as an addition thereto) of
every kind and description, general or special, ordinary or extraordinary,
foreseen or unforeseen, secured or unsecured, whether or not now customary or
within the contemplation of Landlord and Tenant, that are levied, assessed,
charged, confirmed, or imposed on or against the Premises or any part thereof It
is the intention of Landlord and Tenant that all new and increased taxes,
assessments, levies, fees and charges be included within the definition of
Property Taxes for the purpose of this Lease.




 
(ii)
“Other Charges” shall mean all taxes, assessments, excises, levies, fees, and
charges (including, without limitation, common area maintenance charges, charges
relating to the cost of providing facilities or services, and charges relating
to documents or instruments of record affecting or encumbering the Premises),
whether or not now customary or within the contemplation of Landlord and Tenant,
that are levied, assessed, charged, confirmed, or imposed upon, or measured by,
or reasonably attributable to (a) the Premises; (b) the cost or value of any
leasehold improvements made in or to the Premises by or for Tenant, regardless
of whether title to such improvements is vested in Tenant or Landlord; (c) Base
Monthly Rent and all additional rent payable under the Lease, including, if
applicable, Property Taxes, Other Charges, insurance, maintenance, and other
costs incurred by Tenant by which Landlord may benefit, including, without
limitation, any gross income tax or excise tax levied by any public or
government authority with respect to the receipt of any such rents and costs;
and (d) this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises.


6

--------------------------------------------------------------------------------


 

 
6.1.2
During the term of this Lease, Tenant shall also pay before delinquency, but not
as additional rent, all taxes, assessments, excises, levies, fees and charges,
whether or not now customary or within the contemplation of Landlord and Tenant,
that are levied, assessed, charged, confirmed, or imposed upon, or measured by,
or reasonably attributable to (a) any personal property of Tenant used in
connection with the Premises; (b) the cost or value of Tenant’s furniture,
fixtures, equipment, or personal property located in the Premises; (c) the
possession, leasing, operation, management, maintenance, alteration, repair,
use, or occupancy by Tenant of the Premises; and (d) any fees, charges, fines,
penalties, costs, assessments, taxes, demands, orders, directives, or other
requirements imposed by any governmental agency asserting jurisdiction, or under
any Environmental Laws which arise from or relate to Tenant’s use of, or
Tenant’s activities at, the Premises, including, but not limited to, Storage
Tank System registration fees, any other applicable fees, and any consultant or
attorneys’ fees related to or arising under any Environmental Laws.




 
6.1.3
In addition to the foregoing, during the term of this Lease, Tenant acknowledges
and agrees it is obligated to and shall perform all obligations of the owner of
the Premises under, and pay all expenses which the owner of the Premises may be
required to pay in accordance with, any declarations or reciprocal easement
agreements or any other documents or instruments of record now affecting the
Premises (herein referred to collectively as the “REA’s”). Tenant shall promptly
comply with all of the terms and conditions of the REA’s, including without
limitation, all insurance requirements, regardless of whether any such
requirements exceed the requirements otherwise set forth in Section 10 below.



Landlord shall cooperate with tenant as shall be required for Tenant to comply
with the foregoing terms and conditions, including executing any documents and
instruments as owner, which shall be required in connection therewith.



6.2
Payments Not Required by Tenant



Anything herein to the contrary notwithstanding, Tenant shall not be required to
pay any state or federal income or franchise, gross receipts, estate, profits or
excise taxes of Landlord, or any state or federal estate, succession,
inheritance, or transfer taxes of Landlord or any tax or other charge imposed
with respect to the sale, exchange, financing or other disposition by Landlord,
in whole or in part, of the Premises or Landlord’s interest in this Lease, or
any sales or rent taxes or similar charges assessed with respect to the Base
Monthly Rent or any additional rent due pursuant to this Lease. All of the
foregoing taxes shall not be deemed to be included in Taxes and are the sole and
exclusive responsibility of the Landlord, and Landlord shall file all required
returns and make all necessary filings in connection therewith.

7

--------------------------------------------------------------------------------





6.3
Assessments



If any assessment for a capital improvement made by a public or governmental
authority shall be levied or assessed against the Premises, and the assessment
is payable either in a lump sum or on an installment basis, then Tenant shall
have the right to elect the basis of payment; provided however, throughout the
entire term of this Lease, Tenant shall pay all assessments that accrue prior
to, during, or are otherwise allocable to the term of this Lease.



6.4
Utility Payments



Tenant shall pay when due all charges for water, gas, electricity, and all other
utilities furnished to or used upon the Premises during the term of this Lease,
including all charges for installation, termination, and relocations of such
service. Landlord, at its option, following any default by Tenant in making such
payments, may require Tenant to furnish Landlord with evidence of payment of
such charges.



6.5
Tenant’s Right to Contest Utility Charges, Contest Taxes and Seek Reduction of
Assessed Valuation of the Premises



Tenant, at Tenant’s sole cost and expense, shall have the right, at any time, to
seek a reduction in the assessed valuation of the Premises or to contest any
Taxes or utility charges that are to be paid by Tenant; provided however, Tenant
shall (i) give Landlord contemporaneous written notice of any contest; (ii)
indemnify and hold Landlord Indemnified Parties (defined below) harmless from
all liability on account of such contest with respect to Property Taxes; (iii)
take such action as is necessary to remove the effect of any lien which attached
to any of the Premises or the improvements thereon due to such contest, or in
lieu thereof, at Landlord’s election, and if required by applicable law, furnish
Landlord with adequate security for the amount of the Taxes due plus interest
and penalties; and (iv) in the event of a final determination adverse to Tenant,
prior to enforcement, foreclosure or sale, pay the amount involved together with
all penalties, fines, interest, costs, and expenses which may have accrued. If
Tenant seeks a reduction or contests any Taxes or utility charges, the failure
on Tenant’s part to pay the Taxes or utility charges shall not constitute a
default as long as Tenant complies with the provisions of this Section. Tenant,
on final determination of the proceeding or contest, shall within applicable
grace periods pay or discharge any decision or judgment rendered, together with
all costs, charges, interest, and penalties incidental to the decision or
judgment.



6.6
Landlord Not Required to Join in Proceedings or Contest Brought by Tenant



Landlord shall not be required to join in any proceeding or contest brought by
Tenant unless the provisions of the law require that the proceeding or contest
be brought by or in the name of Landlord or the owner of the Premises. In that
case, Landlord shall join in the proceeding or contest or permit it to be
brought in Landlord’s name as long as Landlord is not required to bear any cost.

8

--------------------------------------------------------------------------------





6.7
Partial Lease Years and Adjustment of Taxes



Property Taxes (and Other Charges, as may be applicable) payable by Tenant in
accordance with the terms of this Lease shall be appropriately adjusted for any
partial Lease Year at the end of the Term. Upon the Expiration Date, Taxes which
have accrued prior to the Expiration Date and are payable after the Expiration
Date, shall be prorated and apportioned as of the Expiration Date based upon the
actual number of days in the period subject to proration such that Tenant shall
bear all expenses with respect to the Premises up through and including the
Expiration Date. Any amount payable by Tenant shall be remitted to Landlord
within ten (10) business days following the later of (i) the date the amount
payable by Tenant hereunder is determined and (ii) the Expiration Date. Any
excess prepaid Taxes shall be refunded to Tenant by Landlord within ten (10)
business days of the Expiration Date. Taxes which cannot be ascertained with
certainty as of the Expiration Date shall be prorated on the basis of the
parties’ reasonable estimates of such amount(s) and shall be the subject of a
final proration as soon thereafter as the precise amounts can be ascertained.
The provisions of this paragraph shall survive the expiration or termination of
this Lease.


7. FURNITURE, FIXTURES AND EQUIPMENT



7.1
Furniture, Fixtures, and Equipment



During the term Tenant may, at Tenant’s expense, place or install such
furniture, trade fixtures, equipment, machinery, furnishings, face plates of
signage and other articles of movable personal property (collectively, “Tenant’s
Personal Property”) on the Premises as may be needed for the conduct of Tenant’s
business. It is expressly understood that the term Tenant’s Personal Property as
used herein shall in no event extend to leasehold improvements, fixtures or
similar “vanilla shell” items such as light fixtures, HVAC equipment, or other
fixtures and equipment permanently affixed to the Premises. Tenant is authorized
to access Tenant’s Personal Property for maintenance, repair and replacement
purposes during the term of this Lease.



7.2
Landlord’s Waiver



Tenant may finance Tenant’s Personal Property at any time and from time to time
during the term of this Lease. Upon request of Tenant, Landlord shall execute
and deliver to any lender a Landlord’s Waiver in such form as shall be requested
by Tenant and reasonably acceptable to Landlord. Tenant may remove and replace
Tenant’s Personal Property periodically during the term of this Lease.



7.3
Removal of Tenant’s Personal Property at Expiration of Lease



At any time up to and including the expiration or earlier termination of the
Lease, all or any part of Tenant’s Personal Property may be removed at the
option of Tenant. At the expiration or earlier termination of the Lease,
Landlord may require Tenant to remove Tenant’s Personal Property within five (5)
business days following receipt of written notice from Landlord. Tenant
immediately shall make such repairs and restoration of the Premises as may be
necessary to repair any damage to the Premises from the removal of Tenant’s
Personal Property. Any of Tenant’s Personal Property not so removed shall be
deemed abandoned, and Landlord may cause such property to be removed from the
Premises and disposed of, but the reasonable cost of any such removal shall be
borne by Tenant. The provisions of this paragraph shall survive the expiration
or termination of this Lease.

9

--------------------------------------------------------------------------------





7.4
Right to Affix Signs



Tenant shall have the right to decorate the Premises and affix signs customarily
used in its business upon the windows, doors, interior and exterior walls of the
Premises, and such free-standing signs as may seem appropriate to Tenant and are
in compliance with applicable laws and are not expressly prohibited by any
covenants, conditions and restrictions encumbering the Premises. Upon the
expiration or earlier termination of the Lease, Tenant shall remove such signs
within a reasonable time following the expiration or earlier termination of the
Lease. Tenant promptly shall make such repairs and restoration of the Premises
as are necessary to repair any damage to the Premises from the removal of the
signs.


8. MAINTENANCE AND REPAIRS OF THE PREMISES



8.1
Obligation to Maintain the Premises



During the term of this Lease, Tenant shall, at its own expense, keep and
maintain the entirety of the Premises in good order and repair, ordinary wear
and tear excepted, including, but not limited to, the interior, exterior,
foundations, floors, walls, roof and structure of the building; the sidewalks,
curbs, trash enclosures, landscaping with sprinkler system (if installed), light
standards, and parking areas which are a part of the Premises. Tenant shall make
such repairs and replacements as may be necessary, regardless of whether the
benefit of such repair or replacement extends beyond the term of this Lease. The
Premises shall be returned to Landlord at the termination or expiration of this
Lease in as good condition as received, ordinary wear and tear and casualty
excepted. In the event of destruction of the Premises or any portion thereof by
fire or casualty, the condition of the Premises upon termination of this Lease
shall be governed
by Section 11. Landlord shall have no obligation whatsoever to alter, remodel,
improve, repair, renovate, retrofit or maintain the Premises or any portion
thereof.



8.2
Obligation to Keep the Premises Clear



Tenant shall keep the Premises, including sidewalks adjacent to the Premises and
loading area allocated for the use of Tenant, clean and free from rubbish and
debris at all times. Tenant shall store all trash and garbage within the
Premises and arrange for regular pickup and cartage of such trash and garbage at
Tenant’s expense.

10

--------------------------------------------------------------------------------



9. ALTERATIONS AND IMPROVEMENTS



9.1
Right to Make Alterations



At all times during the term of this Lease, Tenant shall have the right to make
alterations, additions and improvements (collectively, “Alterations”) to the
interior or exterior of the Premises and parking areas adjacent to the Premises
as more particularly set forth herein. Tenant shall have the right to make
Alterations including, without limitation, the addition of food service items,
in its reasonable business judgment at any time to the extent such Alterations
are non-structural in nature; provided, however Tenant shall give Landlord at
least ten (10) days’ prior written notice, for information purposes only, of the
commencement of any such non-structural Alterations that will cost in excess of
Four Hundred Thousand Dollars ($400,000). Notwithstanding the foregoing,
Alterations that are structural in nature and which will cost in excess of Fifty
Thousand Dollars ($50,000) shall not be made by Tenant without the prior written
consent of Landlord, which consent shall not be unreasonably withheld or
delayed, and which shall be deemed given if not denied within ten (10) business
days after notice to Landlord. Any Alterations made or installed by Tenant shall
remain upon the Premises and, at the expiration or earlier termination of this
Lease, shall be surrendered with the Premises to Landlord. All Alterations shall
be accomplished by Tenant in a good, expeditious, quality workmanlike manner, in
conformity with applicable laws, regulations, ordinances, orders and covenants,
conditions and restrictions encumbering the Premises. Landlord may, if required
by applicable law, enter upon the Premises for the purpose of posting
appropriate notices, including, but not limited to, notices of
non-responsibility, provided that Landlord shall give reasonable notice to
Tenant and shall not unreasonably interfere with the progress of such work.
Landlord agrees to cooperate with Tenant in filing for any required permits and
authorizations from the applicable governmental authorities.



9.2
Tenant Shall Not Render Premises Liable For Any Lien



Tenant shall have no right, authority, or power to bind Landlord, or any
interest of Landlord in the Premises, nor to render the Premises liable for any
lien or right of lien for the payment of any claim for labor, material, or for
any charge or expense incurred to maintain, to repair, or to make Alterations to
the Premises. Tenant shall in no way be considered the agent of Landlord in the
construction, erection, modification, repair, or alteration of the Premises.
Notwithstanding the above, Tenant shall have the right to contest the legality
or validity of any lien or claim filed against a Premises. No contest shall be
carried on or maintained by Tenant after the time limits in the sale notice of
the Premises for any such lien or claim unless Tenant (i) shall have duly paid
the amount involved under protest; (ii) shall have procured and recorded a lien
release bond or other security reasonably acceptable to Landlord in an amount
reasonably necessary to prevent a foreclosure of the Premises as a result of
such lien or claim during the pendency of such contest; or (iii) shall have
procured a stay of all proceedings to enforce collection. Upon a final adverse
determination of any contest, Tenant shall pay and discharge the amount of the
lien or claim determined to be due, together with any penalties, fines,
interest, cost, and expense which may have accrued, and shall provide proof of
payment to Landlord.


11

--------------------------------------------------------------------------------



10. INDEMNITY AND INSURANCE



10.1
Indemnification



Tenant shall indemnify, defend, and protect Landlord, its agents, employees,
officers, affiliates, investors, partners and lenders (the “Landlord Indemnified
Parties”) and hold Landlord Indemnified Parties harmless, from any and all loss,
cost, damage, expense and/or liability (including, without limitation, court
costs and reasonable attorneys’ fees) incurred in connection with or arising at
any time and from any cause whatsoever in or about the Premises which results
from or relates to any claim brought by any person other than Landlord
Indemnified Parties, other than any such loss, cost, damage, expense and/or
liability caused by reason of the gross negligence or willful misconduct of
Landlord Indemnified Parties including, without limiting the generality of the
foregoing: (i) any default by Tenant in the observance or performance of any of
the terms, covenants, or conditions of this Lease on Tenant’s part to be
observed or performed; (ii) any condition of or on the Premises arising prior to
the expiration of the term of the Lease or any occurrence or happening on the
Premises arising prior to the expiration of the term of the Lease from any cause
whatsoever, unless such condition, occurrence or happening shall have been
caused by the gross negligence or willful misconduct of Landlord Indemnified
Parties; or (iii) any acts, omissions, or negligence of Tenant or any person
claiming by, through, or under Tenant, or of the contractors, agents, servants,
employees, visitors, or licensees of Tenant in, on, or about the Premises, prior
to the expiration of the Lease term (including, without limitation, any
holdovers in connection therewith), including, without limitation, any acts,
omissions, or negligence in the making or performance of any alterations,
provided that this Section shall not apply to any environmental or occupational
health matter whatsoever in that Article 22 deals with any indemnification or
other arrangement between the parties with respect thereto. The provisions of
this Section shall survive the expiration or sooner termination of this Lease.



10.2
Insurance Company Requirement



Insurance required by this Lease shall be issued by companies holding a general
policyholder’s rating of A-VIII or better as set forth in the most current issue
of Best’s Insurance Guide and authorized to do business in the states in which
the Premises are located. If this publication is discontinued, then another
insurance rating guide or service generally recognized as authoritative shall be
substituted by Landlord.



10.3
Insurance Certificate Requirements




 
10.3.1
Within ten (10) business days following Landlord’s request therefore, Tenant
shall deliver to Landlord (i) evidence of the existence and amounts of the
insurance with additional insured endorsements and loss payable clauses as
required herein, and (ii) a Certificate of Liability Insurance in connection
with Tenant’s liability policy(ies), and an Evidence of Property Insurance in
connection with Tenant’s property policy(ies). No policy shall be cancelable or
subject to reduction of coverage or other material modification except after ten
(10) days’ prior written notice to Landlord. Neither the issuance of any
insurance policy required hereunder, nor the minimum limits specified herein
with respect to any insurance coverage, shall be deemed to limit or restrict in
any way the liability of Tenant arising under or out of this Lease.


12

--------------------------------------------------------------------------------


 

 
10.3.2
The insurance required to be maintained herein may be carried under blanket or
umbrella policies.




10.4
Minimum Acceptable Insurance Coverage Requirements




 
10.4.1
Tenant shall, at Tenant’s expense, obtain and keep in full force during the term
of this Lease a policy of combined single limit bodily injury and property
damage insurance written on an occurrence basis insuring Tenant (with Landlord
as an additional insured) against any liability arising out of ownership, use,
occupancy, or maintenance of the Premises. The insurance shall be in an amount
not less than One Million Dollars ($1,000,000) per occurrence; provided however,
following receipt of written notice from Landlord the limits of such insurance
shall be increased from time to time during the term of the Lease to such amount
as may be deemed commercially reasonable by Landlord but which shall not be in
excess of the limits generally applicable to other similar businesses. The
policy shall provide blanket contractual liability coverage. However, the limits
of the insurance shall not limit the liability of Tenant. In addition, Tenant
shall, at Tenant’s expense, obtain and keep in full force during the term of
this Lease an umbrella liability policy in an amount not less than Six Million
Dollars ($6,000,000) in excess of primary insurance. The insurance to be
maintained by Tenant pursuant to this Section 10.4.1 shall be primary and not
contributory to any other insurance maintained by Landlord.




 
10.4.2
Tenant shall, at Tenant’s expense, obtain and keep in force during the term of
this Lease a “Special Form” (as such term is used in the insurance industry)
policy of property insurance covering loss or damage to the Premises. The
insurance shall be in an amount not less than the full guaranteed replacement
cost of the building(s) (less slab, foundation, supports and other customarily
excluded improvements). The policy shall contain only standard printed
exclusions and include an ordinance or law coverage endorsement covering
increased costs resulting from changes in laws or codes, and demolition and
removal of the damaged structure. In addition, the policy shall include an
endorsement naming Landlord as “Loss Payee” thereunder; provided, however,
notwithstanding the foregoing, payments up to and including Two Hundred Fifty
Thousand Dollars ($250,000) shall be made directly to Tenant, and payments in
excess of such amount shall be made jointly to Landlord and Tenant. In no event
shall any deductible payable in connection with such policy exceed the higher of
(i) Five Hundred Thousand Dollars ($500,000), as such amount shall be increased
by a percentage equal to the percentage increase in the Base Monthly Rent
pursuant to this Lease from time to time, or (ii) Twenty Five percent (25%)
percent of the aggregate limit of liability under such policy.


13

--------------------------------------------------------------------------------


 

 
10.4.3
If the Premises are located in Flood Zone A or V as defined by the Federal
Emergency Management Agency (FEMA), Tenant shall, at Tenant’s expense, obtain
and keep in force during the term of this Lease a policy of insurance covering
loss or damage due to flood with respect to the Premises. Tenant may obtain such
insurance through any available governmental programs providing for such
coverage. Notwithstanding the foregoing, Tenant shall have the right to
self-insure with respect to such insurance to the extent such self-insurance is
not prohibited under the laws of the state where the Premises are located.




 
10.4.4
If the Premises are located within the State of California, or in any county
which is classified as being in an earthquake territory 1 through 11 by
Insurance Services Office (“ISO”) or an earthquake zone of 1 through 3 by ISO,
Tenant shall, at Tenant’s expense, obtain and keep in force during the term of
this Lease a policy of insurance covering loss or damage due to earthquake with
respect to the Premises. Tenant may obtain such insurance through any available
governmental programs providing for such coverage. Notwithstanding the
foregoing, Tenant shall have the right to self-insure with respect to such
insurance to the extent such self-insurance is not prohibited under the laws of
the state where the Premises are located.




 
10.4.5
Tenant shall also obtain and keep in force during the term of this Lease a
worker’s compensation policy, insuring against and satisfying Tenant’s
obligations and liabilities under the worker’s compensation laws of the state in
which the Premises is located, including Employer’s Liability insurance, in an
amount of not less than Five Hundred Thousand Dollars ($500,000).
Notwithstanding the foregoing, Tenant shall have the right to self-insure with
respect to worker’s compensation to the extent such self-insurance is not
prohibited under the laws of the state where the Premises are located.




 
10.4.6
Should any financial assurance requirements pursuant to Environmental Laws be
imposed on Tenant’s use of, or activities at, the Premises, Tenant promptly and
timely shall comply with those requirements as they take effect. Tenant shall
maintain pollution liability insurance in favor of Landlord which names Landlord
as an additional insured as set out in Section 10.5 herein, and any third
parties which might be affected, in an amount of at least One Million Dollars
($1,000,000) per occurrence providing coverage for the investigation and/or
remediation of any Hazardous Materials released at, on, under or from the
Premises, property damage (including, without limitation, natural resource
damages) and compensation for personal injuries (“Environmental Insurance”).
Within ten (10) business days following Landlord’s request therefor, Tenant
shall provide a certificate of insurance evidencing such required coverage prior
to the Commencement Date, and such certificate shall provide that the policy may
not be cancelled or amended in any material respect without thirty (30) days’
prior written notice to Landlord. Tenant may obtain all or any portion of such
insurance through any available governmental programs or funds providing such
coverage.


14

--------------------------------------------------------------------------------


 

 
10.4.7
If attached, Landlord acknowledges that the insurance described in the
certificate of liability insurance and evidence of property insurance attached
hereto as Exhibit “C” substantially satisfies the requirements of this Section.




10.5
Additional Insureds



Tenant shall name Landlord and Landlord’s successor(s) and assignee(s), and any
other affiliate or lender of Landlord as Landlord may designate from time to
time, as additional insureds and loss payees on all insurance.



10.6
Mortgage Endorsement



If requested by Landlord, the policies of insurance required to be maintained
hereunder shall bear a standard first mortgage endorsement in favor of any
holder or holders of a first mortgage lien or security interest in the Premises
with loss payable to such holder or holders as their interests may appear.



10.7
Renewals, Lapses or Deficiencies



Tenant shall, within ten (10) days of the expiration of such policies, furnish
Landlord with renewal certificates of insurance or renewal binders. In the event
of a lapse or deficiency of any insurance coverage specified herein for any
reason, Landlord may immediately replace the deficient insurance coverage with a
policy of insurance covering the Premises of the type and in the limits set
forth above. Upon written notice from Landlord of the placement of insurance,
Tenant shall immediately pay to Landlord, as additional rent, an amount equal to
the total cost of premiums and expense of such insurance placement. Tenant shall
not do or permit to be done anything that shall invalidate the insurance
policies.

15

--------------------------------------------------------------------------------


 

10.8
Waiver of Subrogation



Landlord and Tenant hereby release each other from liability caused by fire or
other casualty for which insurance is carried hereunder by the party sustaining
the loss, damage or injury at the time of such loss, damage or injury to the
extent of any recovery by the injured party under such insurance, or what would
have been recovered had such party carried the insurance required hereunder.
Landlord and Tenant shall use reasonable efforts to obtain waivers of
subrogation rights by the insurer against Landlord or Tenant, as the case may
be, in all casualty insurance policies affecting any portion of any of the
Premises in which Landlord or Tenant is not a named insured.


11. PARTIAL AND TOTAL DESTRUCTION OF THE PREMISES



11.1
Damage or Destruction of Premises



In the event any part or all of the Premises shall at any time during the term
of this Lease be damaged in any material respects or destroyed, regardless of
cause, Tenant shall give prompt notice to Landlord. Tenant shall repair and
restore the Premises to at least the condition it was in immediately prior to
the occurrence of such damage, including buildings and all other improvements on
the Premises, as soon as circumstances permit and to the extent permitted by
applicable law. Tenant shall hold Landlord free and harmless from any and all
liability of any nature whatsoever resulting from such damage or destruction,
and such repairs and restoration. Tenant, and not Landlord, shall be responsible
for paying for any cost of repairs and restoration in excess of the proceeds
available from insurance policies maintained by Tenant (“Tenant’s Policies”).
Tenant is not entitled to any rent abatement during or resulting from any
disturbance from partial or total destruction of the Premises, and in no event
shall Tenant be entitled to terminate the Lease. Notwithstanding the foregoing,
Tenant’s obligation to restore the Premises is conditioned upon (i) Landlord and
the holders of any mortgage liens on the Premises making available to Tenant all
insurance proceeds from Tenant’s Policies paid in connection with the loss, if
any, which insurance proceeds shall be applied to restoration and (ii) Tenant
being able to restore the Premises to a use and configuration which is the same
as the Premises’ use and configuration immediately prior to the damage or
destruction.



11.2
Damage or Destruction During the Last Twenty-four (24) Months of the Term



Notwithstanding anything contained herein to the contrary, Tenant may terminate
this Lease upon giving written notice to Landlord within thirty (30) days
following the date upon which the Premises or any Storage Tank System is damaged
or destroyed, provided: (i) such damage or destruction occurs within the last
two (2) years of the Primary Term or any Extension Period and (ii) the Premises
is totally or substantially damaged or destroyed (as defined below). Tenant
shall timely file an appropriate claim with its insurance carrier (in the event
of an insured casualty) in connection with such damage or destruction and
thereafter promptly pay over to Landlord the entirety of insurance proceeds
received in connection with the loss, other then any proceeds attributable to
Tenant’s Personal Property (the “Insurance Proceeds”). Tenant shall within ten
(10) days after the date of Tenant’s termination notice to Landlord pay to
Landlord a sum equal to the entirety of the self-insured retention, if any, in
respect of the Premises. As used herein, the phrase “substantially damaged or
destroyed” shall mean that the restoration or repair cost as estimated by at
least two (2) reputable general contractors properly licensed in the State in
which the Premises is located and reasonably acceptable to and approved by
Landlord, exceeds twenty five percent (25%) of the replacement value of the
improvements immediately prior to such damage or destruction.

16

--------------------------------------------------------------------------------




In the event Tenant shall have terminated the Lease as provided in the
immediately preceding paragraph, Landlord and Tenant shall be released from all
obligations and liabilities under the Lease, with the exception of those
liabilities which accrued prior to the termination date and those obligations
which, pursuant to the terms of the Lease, accrued prior to the termination date
and survive termination or expiration of the Lease.


12. CONDEMNATION



12.1
Condemnation Damages



In the event of the taking or conveyance of the whole or any part of the
Premises by reason of condemnation by any public or quasi-public body
(“Condemnation”), Landlord and Tenant shall represent themselves independently
in seeking damages before the condemning body. Each party shall be entitled to
the amount awarded or apportioned respectively to each. Landlord shall be
entitled to the entirety of the award with the exception of the following:



 
12.1.1
Any portion of the award attributable to Tenant’s leasehold improvements made to
the Premises by Tenant in accordance with this Lease, which improvements Tenant
has the right to remove from the Premises upon the expiration or termination of
the Lease pursuant to the provisions of this Lease, but elects not to remove;




 
12.1.2
Any portion of the award attributable to Tenant’s Personal Property installed in
the Premises in accordance with this Lease, which Tenant has the right to remove
from the Premises upon the expiration or termination of the Lease pursuant to
the provisions of this Lease, but which are to remain in the Premises as a
result of such taking; and




 
12.1.3
Any portion of the award attributable to: (i) removing Tenant’s Personal
Property; (ii) removing or relocating the Storage Tank System; (iii) damage or
loss to Tenant’s business and good will and (iv) moving and relocation expenses.




12.2
Termination of Lease Due to Condemnation



In the event the Condemnation materially adversely affects the use by Tenant of
the Premises, Tenant may terminate the Lease by giving Landlord written notice
of its intention to terminate the Lease within sixty (60) days of receipt of
written notice of the Condemnation. The effective date of the termination shall
be the date upon which fee simple interest is vested in the condemning
authority, and Tenant shall be released from further obligations or liabilities
thereafter arising under the Lease. In the event of termination, Base Monthly
Rent, Property Taxes, Other Charges and any other items of additional rent
(collectively, “Rent and Charges”) shall be prorated based upon the actual
number of days in the period to be prorated. Within thirty (30) days following
the termination, Landlord shall refund to Tenant any Rent and Charges paid to
Landlord in advance of the termination. In the event Tenant elects not to
terminate the Lease, Tenant may elect either to (i) require Landlord to pay over
to Tenant the entire Condemnation award attributable to restoration of the
Condemned Property, and Tenant shall restore the Condemned Property to as close
to its condition prior to such condemnation as is reasonably possible, in which
event the Base Monthly Rent shall not abate, or (ii) require Landlord to pay
over to Tenant a portion of such Condemnation award equal to a percentage that
the value of the Premises, in Tenant’s reasonable determination, following such
condemnation bears the value of the Premises immediately before such
Condemnation (“Post Condemnation Value Percentage”), in which event the Monthly
Base Rent shall be abated by a percentage equal to 100% less the
Post-Condemnation Value Percentage.

17

--------------------------------------------------------------------------------




13. ASSIGNMENT AND SUBLETTING



13.1
Tenant’s Right of Assignment and Subletting



Except as otherwise set forth in this Section or in Section 19.5, Tenant shall
not voluntarily or by operation of law assign or encumber its interest in this
Lease or in the Premises, without first obtaining the written consent of
Landlord, which consent shall not be unreasonably withheld or delayed.



13.2
Assignment Without Landlord’s Consent



So long as no monetary Event of Default remains uncured at the time of the
assignment, Tenant shall have the right to assign its interest in this Lease
without the consent of Landlord: (i) to a Related Entity (as defined below);
(ii) in connection with a merger, consolidation or acquisition involving the
entirety of Tenant; or (iii) to any entity acquiring all or substantially all of
Tenant’s assets; provided that: (a) Tenant shall notify Landlord in writing of
the occurrence of any of the foregoing events within thirty (30) days, and shall
provide a true and correct copy of the assignment and assumption agreement,
together with such other documentation supporting or evidencing said event as
may be reasonably requested by Landlord; and (b) the transferee assumes all of
Tenant’s obligations hereunder in writing and agrees to perform all of the
obligations of Tenant under this Lease. Upon such assumption by transferee
Tenant shall be relieved and discharged from its liabilities, obligations or
duties under this Lease accruing subsequent to the effective date of any such
transfer. The term “Related Entity,” as used herein, means any person or entity
which, directly or indirectly, controls, or is controlled by, or is also
controlled by the same entity having a controlling interest in Tenant.

18

--------------------------------------------------------------------------------





13.3
Assignment with Landlord’s Consent



In addition to any assignments pursuant to Section 13.2, so long as no
monetary Event of Default remains uncured at the time of the assignment,
Landlord shall not unreasonably withhold consent to an assignment of this Lease
to an individual or entity if such individual or entity has, in the reasonable
opinion of Landlord, a record of timely payment of obligations and compliance
with applicable laws, is a commercially and financially sound individual or
entity, and has at least three (3) years of operating history reasonably
acceptable to Landlord with respect to convenience stores. Tenant shall submit
current financial statements of any proposed assignee together with Tenant’s
request for Landlord’s approval of any proposed assignment. Tenant shall
reimburse Landlord for all reasonable costs and expenses (including, without
limitation, attorneys’ fees and expenses) actually paid by Landlord in
connection with any requested assignment. Tenant expressly acknowledges and
agrees that in the event of an assignment of this Lease, Tenant shall remain
jointly and severally liable with the assignee for all of the obligations under
this Lease, unless released by Landlord in writing pursuant to the terms of this
Lease.



13.4
Subletting Without Landlord’s Consent



So long as no Event of Default remains uncured at the time of the sublease,
Tenant shall have the right to sublease or grant a license or franchise in
connection with the Premises (including, without limitation, the addition of any
quick service restaurant concepts or brands at any of the Premises, or the
conversion of any existing quick service restaurant concepts or brands to
another restaurant or concept, whether or not any sublease, license or franchise
is to be granted in relation to the foregoing) without the consent of Landlord;
provided that such use complies with Section 5.1 and Tenant shall notify
Landlord in writing of the occurrence of any such event, and shall provide a
true and correct copy of the sublease, license agreement or other relevant
document, together with such other documentation supporting or evidencing said
event as may be reasonably requested by Landlord. In no event shall Tenant be
relieved or discharged from its liabilities, obligations, or duties under this
Lease accruing subsequent to the effective date of any such subleasing.



13.5
Landlord’s Option to Preserve Subtenancies



In the event of Tenant’s surrender of this Lease or the termination of this
Lease in any other manner, Landlord shall, at Landlord’s option, succeed to the
interest of Tenant as sublandlord thereunder, except that Landlord shall not be
liable for any defaults of Tenant occurring prior to the date of such surrender
or termination. No merger shall result from Tenant’s sublease of the Premises
under this Section, Tenant’s surrender of this Lease, or the termination of this
Lease in any other manner.



13.6
Rent from Subletting



Upon the occurrence and during the continuance of a material Event of Default,
Landlord may, upon written notice to Tenant and any subtenant of all or a part
of the Premises, require any such subtenant to pay all rent from such subletting
during such period directly to Landlord.

19

--------------------------------------------------------------------------------





13.7
Continuing Obligation of Tenant



Landlord’s acceptance of rent from any other person is not a waiver of any
provision of this Section. Consent to one transfer is not a consent to any
subsequent transfer. Landlord may consent to subsequent assignments or
modifications of this Lease by Tenant’s assignee, without notifying Tenant or
obtaining its consent. Such action shall not relieve Tenant’s liability under
this Lease, except that Tenant shall not be liable for any extension of the
term, increase in rentals or any modification to this Lease which increases
Tenant’s liability hereunder or reduces Tenant’s rights hereunder made without
Tenant’s prior written consent. The foregoing provisions shall not be deemed to
require Landlord’s consent to any such transfer or any such subsequent transfer
if such consent is not otherwise required pursuant to this Section.



13.8
Landlord’s Right of Assignment



Landlord shall be free at all times, without need of consent or approval by
Tenant, to assign its interest in this Lease and/or to convey fee title to the
Premises or to mortgage its interest in the Premises. Each conveyance by
Landlord of Landlord’s interest in the Lease or the Premises prior to expiration
or termination hereof shall be subject to this Lease. Landlord or its successor
shall give Tenant written notice of such assignment or conveyance, as
applicable, and after such assignment or conveyance, the grantor shall be
relieved of any obligations or liability as Landlord first arising after the
date of such conveyance, and Tenant shall look solely to Landlord’s successor in
interest for all future obligations of Landlord. Tenant hereby agrees to attorn
to Landlord’s successors in interest, whether such interest is acquired by sale,
transfer, foreclosure, deed in lieu of foreclosure, or otherwise. The term
“Landlord” as used in this Lease, so far as covenants and obligations on the
part of Landlord are concerned, shall be limited to mean and include only the
owner at the time in question of the fee title of the Premises. Without further
agreement, the transferee of such title shall be deemed to have assumed and
agreed to observe and perform any and all obligations of Landlord hereunder
during its ownership of the Premises.


14. DEFAULT AND TERMINATION



14.1
Event of Default



The occurrence of any of the following events (each an “Event of Default”) shall
constitute a default by Tenant:



 
14.1.1
Monetary Default: Failure by Tenant to pay rent or any other monetary obligation
(“rent”) when due if the failure is not cured within ten (10) days after notice
has been given to Tenant.

 

 
14.1.2
Non-monetary Default: Failure by Tenant to perform or comply with any provision
of this Lease (other than as set forth in the immediately preceding subsection)
in any material respects if the failure is not cured within thirty (30) days
after notice has been given to Tenant. If, however, the failure cannot
reasonably be cured within the cure period, Tenant shall not be in default of
this Lease if Tenant commences to cure the failure within the cure period and
diligently and in good faith continues to cure the failure.


20

--------------------------------------------------------------------------------


 

 
14.1.3
To the extent permitted by law, a general assignment by Tenant for the benefit
of creditors, or the filing by or against Tenant of any proceeding under any
insolvency or bankruptcy law, unless in the case of a proceeding filed against
Tenant the same is dismissed within ninety (90) days, or the appointment of a
trustee or receiver to take possession of all or substantially all of the assets
of Tenant, unless possession is restored to Tenant within sixty (60) days, or
any execution or other judicially authorized seizure of all or substantially all
of Tenant’s assets located upon the Premises or of Tenant’s interest in this
Lease, unless such seizure is discharged within sixty (60) days.




 
14.1.4
Any notice delivered pursuant to this Section shall be in lieu of, and not in
addition to, any notice required by law.




14.2
Landlord’s Remedies



Landlord shall have any one or more of the following remedies after the
occurrence of an uncured Event of Default by Tenant. These remedies are not
exclusive; they are cumulative in addition to any remedies now or later allowed
by law, in equity, or otherwise:



 
14.2.1
Terminate this Lease by giving written notice of termination to Tenant, in which
event Tenant immediately shall, subject to section 7.3, surrender the Premises
to Landlord. If Tenant fails to so surrender the Premises, then Landlord,
without prejudice to any other remedy it has for possession of the Premises or
arrearages in rent or other damages, may re-enter and take possession of the
Premises and subject to Section 7.3 expel or remove Tenant and any other person
or entity occupying the Premises or any part thereof, without being liable for
any damages, except if caused by gross negligence or willful misconduct of
Landlord.




 
14.2.2
No act by Landlord other than giving notice of termination to Tenant shall
terminate this Lease. Acts of maintenance, efforts to relet the Premises, or the
appointment of a receiver on Landlord’s initiative to protect Landlord’s
interest under this Lease shall not constitute a termination of this Lease. On
termination of the Lease, Landlord shall have the right to recover from Tenant:




 
(i)
The worth at the time of the award of the unpaid rent that had been earned at
the time of termination of this Lease; and


21

--------------------------------------------------------------------------------


 

 
(ii)
The worth at the time of the award of the amount by which the unpaid rent that
would have been earned after the date of termination of this Lease until the
time of award exceeds the amount of the loss of rent that Tenant proves
reasonably could have been avoided; and




 
(iii)
The worth at the time of the award of the amount by which the unpaid rent for
the balance of the term after the time of award exceeds the amount of the loss
of rent that Tenant proves reasonably could have been avoided; and




 
(iv)
Any other amount, including, without limitation, attorneys’ fees and court
costs, necessary to compensate Landlord for all detriment proximately caused by
Tenant’s default.

 
The phrase “worth at the time of the award” as used in clauses (i) and (ii)
above is to be computed by allowing interest at the Default Rate (as hereinafter
defined), but not to exceed the then legal rate of interest. The same phrase as
used in clause (iii) above is to be computed by discounting the amount at the
Prime Rate (as hereinafter defined).


The term “rent” as used in this Section means all sums payable by Tenant
pursuant to the Lease, including, without limitation, all Base Monthly Rent,
additional rent, Taxes, and insurance.



 
14.2.3
Landlord may re-enter and take possession of the Premises without terminating
this Lease and without being liable for any damages, except if caused by the
gross negligence or willful misconduct of Landlord, and take such actions as
Tenant is required by the terms of this Lease to take. Landlord may relet the
Premises, or any part of them, to third parties, but has no obligation to do so.
Landlord may relet the Premises on whatever terms and conditions Landlord, in
its sole discretion, deems advisable. Reletting can be for a period shorter or
longer than the remaining term of this Lease. Landlord’s action under this
Subsection is not considered an acceptance of Tenant’s surrender of the Premises
unless Landlord so notifies Tenant in writing. Tenant shall be immediately
liable to Landlord for all costs Landlord incurs in reletting the Premises,
including brokers’ commissions, expenses of remodeling the Premises required by
the reletting, and like costs. Tenant shall pay to Landlord the rent due under
this Lease on the dates the rent is due, less the rent Landlord receives from
any reletting. Landlord agrees to use commercially reasonable efforts to
mitigate damages.


22

--------------------------------------------------------------------------------




If Landlord elects to relet the Premises without terminating this Lease, any
rent received will be applied to the account of Tenant, not to exceed the
amounts owed by Tenant to Landlord; no reletting by Landlord is considered to be
for its own account unless Landlord has notified Tenant in writing that the
Lease has been terminated. If Landlord elects to relet the Premises, rent that
Landlord receives from reletting will be applied to the payment of: (i) first,
any amounts owing from Tenant to Landlord other than rent due from Tenant; (ii)
second, all reasonable and actual costs, including maintenance, incurred by
Landlord in reletting; and (iii) third, rent due and unpaid under the Lease.
After deducting the payments referred to in this Subsection, any sum remaining
from the rent Landlord receives from reletting will be held by Landlord and
applied in payment of future rent as rent becomes due under this Lease. If, on
the date rent is due under this Lease, the rent received from the reletting is
less than the rent due on that date, Tenant will pay to Landlord, in addition to
the remaining rent due, all reasonable and actual costs, including maintenance,
Landlord incurred in reletting which remain after applying the rent received
from the reletting. Tenant shall have no right to or interest in the rent or
other consideration received by Landlord from reletting to the extent it exceeds
all amounts owing by Tenant to Landlord.



 
14.2.4
In all events, Tenant is liable for all direct or proximate damages of whatever
kind or nature, suffered by Landlord as a result of the occurrence of an Event
of Default. If Tenant fails to pay Landlord in a prompt manner for the damages
suffered, Landlord may pursue a monetary recovery from Tenant. Included among
these damages are all expenses incurred by Landlord in repossessing the Premises
(including, but not limited to, increased insurance premiums resulting from
Tenant’s vacancy), all reasonable and actual expenses incurred by Landlord in
reletting the Premises (including, but not limited to, those incurred for
advertisements, brokerage fees, repairs, remodeling, and replacements), all
concessions granted to a new tenant on a reletting, (including, but not limited
to, any unamortized commissions paid in connection with this Lease), and all
reasonable attorneys’ fees incurred by Landlord in enforcing any of Landlord’s
rights or remedies against Tenant.




 
14.2.5
Pursuit of any of the foregoing remedies does not constitute an irrevocable
election of remedies nor preclude pursuit of any other remedy provided elsewhere
in this Lease or by applicable law, and none is exclusive of another unless so
provided in this Lease or by applicable law. Likewise, forbearance by Landlord
to enforce one or more of the remedies available to it on an Event of Default
does not constitute a waiver of that default or of the right to exercise that
remedy later or of any rent, damages, or other amounts due to Landlord
hereunder.


23

--------------------------------------------------------------------------------





 
14.2.6
Whether or not Landlord elects to terminate this Lease or Tenant’s right to
possession of the Premises on account of any uncured Event of Default by Tenant,
Landlord shall have all rights and remedies at law or in equity, including, but
not limited to, the right to re-enter the Premises, in which event Landlord
shall automatically succeed to Tenant’s interest in such subleases, licenses,
concessions, or arrangements.




14.3
Right of Landlord to Re-Enter



In the event of any termination of this Lease as a result of Tenant’s default
hereunder, Landlord shall have the immediate right to enter upon and repossess
the Premises, and, subject to Section 7.3, any personal property of Tenant may
be removed from the Premises and stored in any public warehouse at the risk and
expense of Tenant.



14.4
Surrender of Premises



No act or thing done by Landlord or Tenant or any agent or employee thereof
during the Lease term shall be deemed to constitute an acceptance by Landlord or
Tenant, as the case may be, or a surrender of any or all of the Premises unless
such intent is specifically acknowledged in a writing signed by Landlord or
Tenant, as the case may be. The delivery of keys to any of the Premises to
Landlord or any agent or employee of Landlord shall not constitute a surrender
of the Premises or effect any partial or full termination of this Lease, whether
or not the keys are thereafter retained by Landlord and, notwithstanding such
delivery, Tenant shall be entitled to the return of such keys at any reasonable
time upon request until this Lease shall have been terminated properly. The
voluntary or other surrender of this Lease by Tenant, whether accepted by
Landlord or not, or a mutual termination hereof, shall not work a merger, and at
the option of Landlord shall operate as an assignment to Landlord of all
subleases or subtenancies affecting the Premises.



14.5
Interest Charges



Any amount not paid by one party to the other when due to the other party will
bear interest from the expiration of any applicable grace or cure periods until
the date of payment at the lesser of (i) the prime commercial rate (“Prime
Rate”) being charged by Citibank N.A. in effect on the date due plus two percent
(2%) per annum (“Default Rate”); or (ii) the maximum rate permitted by law. If
Citibank N.A. is no longer in existence, then another comparable bank or
financial institution shall be substituted by Landlord.
 
24

--------------------------------------------------------------------------------



14.6
Default by Landlord



Landlord shall be in default if Landlord fails to perform any provision of this
Lease required of it and the failure is not cured within thirty (30) days after
notice has been given to Landlord. If, however, the failure cannot reasonably be
cured within the cure period, Landlord shall not be in default of this Lease if
Landlord commences to cure the failure within the cure period and diligently and
in good faith continues to cure the failure. Notices given under this Section,
and Sections 14.1.1 and 14.1.2 shall specify the alleged breach and the
applicable Lease provisions. If Landlord shall at any time default beyond the
applicable notice and cure period, Tenant shall have the right to cure such
default on Landlord’s behalf Any sums expended by Tenant in doing so, and all
reasonably necessary incidental costs and expenses incurred in connection
therewith, shall be payable by Landlord to Tenant within ten (10) days following
demand therefor by Tenant, provided, however, that Tenant shall not be entitled
to any deduction or offset against any rent otherwise payable to Landlord under
this Lease.


15. RIGHT OF INSPECTION


Landlord and Landlord’s authorized representatives shall have the right upon
giving at least two (2) business days’ advance written notice (except in the
event of emergency, in which Landlord shall give such notice as is practicable
under the circumstances) and subject to Tenant’s occupational health and safety
policies and other reasonable requirements of Tenant made known in advance to
Landlord, to enter upon the Premises at all reasonable hours for the purpose of
inspecting the Premises or of making repairs, additions or alterations in or
upon the
Premises (following Tenant’s failure to cure any breach of such obligations),
and for the purpose of exhibiting the Premises to prospective tenants,
purchasers or others. Landlord shall not exhibit any “for sale” or “for rent”
signs during the term of the Lease. Landlord shall use commercially reasonable
efforts not to unreasonably interfere with Tenant’s use or occupancy of the
Premises.


16. WAIVER OF BREACH


No waiver by Landlord or Tenant of any breach of any one or more of the terms,
covenants, conditions, or agreements of this Lease shall be deemed to imply or
constitute a waiver of any succeeding or other breach. Failure of Landlord or
Tenant to insist upon the strict performance of any of the terms, conditions,
covenants, and agreements of this Lease shall not constitute or be considered as
a waiver or relinquishment of such party’s rights to subsequently enforce any
default, term, condition, covenant, or agreement, which shall all continue in
full force and effect. The rights and remedies of Landlord and Tenant under this
Lease shall be cumulative and in addition to any and all other rights and
remedies which such party has or may have.


17. NOTICES
 

17.1
Notice Requirements



All notices, requests, or demands herein provided to be given or made, or that
may be given or made by either party to the other, shall be given or made only
in writing and shall be deemed to have been duly given: (i) when delivered
personally at the address set forth below, or to any agent of the party to whom
notice is being given, or if delivery is rejected when delivery was attempted;
or (ii) on the date delivered when sent via overnight courier, properly
addressed and postage prepaid; or (iii) on the date sent via facsimile
transmission (with written evidence thereof). The proper address to which
notices, requests, or demands may be given or made by either party shall be the
address set forth at the end of this Section or to such other address or to such
other person as any party shall designate. Such address may be changed by
written notice given to the other party in accordance with this Section.


25

--------------------------------------------------------------------------------





 
If to Landlord:
           
YA Landholdings, LLC
   
101 Hudson Street, Suite 3700
   
Jersey City, NJ 07302
   
Attn: Michael Rosselli
   
E-mail: mrosselli@yorkvilleadvisors.com
       
with a copy to:
Baker Botts L.L.P.
   
One Shell Plaza
   
910 Louisiana
   
Houston, Texas 77002-4995
   
Attention: LeAnn Vaughn
   
E-mail: leann.vaughn@bakerbotts.com
       
If to Tenant:
           
Appalachian Oil Company, Inc.
   
1922 Highway 75
   
Blountville, TN 37617
   
Attn: Bryan Chance
   
E-mail: bchance@obliotel.com
       
with a copy to:
Thomas A. Rose
   
Sichenzia Ross Friedman Ference LLP
   
61 Broadway
   
New York, NY 10006
   
E-mail: trose@srff.com




17.2
Payments Under Lease



Rent and all other payments due to Landlord under this Lease shall be paid in
lawful money of the United States of America without offset or deduction to the
name and at the address first given above or to such other persons or parties or
at such other places as Landlord may from time to time designate in writing.


26

--------------------------------------------------------------------------------


 
18. RELATIONSHIP OF THE PARTIES


This Lease shall not be deemed or construed by the parties, nor by any third
party, as creating the relationship of (i) principal and agent, (ii)
partnership, or (iii) joint venture between the parties. Neither the method of
computation of rent nor any other provision of this Lease, nor any acts of the
parties are other than in the relationship of Landlord and Tenant.
 
19. SUBORDINATION, ATTORNMENT AND ESTOPPEL



19.1
Subordination and Non-Disturbance



Subject to the provisions of this Section, this Lease and the leasehold estate
created hereby shall be, at the option and upon written declaration of Landlord,
subject, subordinate, and inferior to the lien and estate of any liens, trust
deeds, and encumbrances (“Mortgages”), and all renewals, extensions, or
replacements thereof, now or hereafter imposed by Landlord upon the Premises;
provided, however, that this Lease shall not be subordinate to any Mortgage
arising on or after the date of this Lease, or any renewal, extension, or
replacement thereof, unless and until Landlord provides Tenant with an agreement
(“Non-Disturbance Agreement”), signed and acknowledged by each holder of any
such interest setting forth that so long as there is no continuing Event of
Default hereunder, Landlord’s and Tenant’s rights and obligations hereunder
shall remain in force and Tenant’s right to possession shall be upheld and shall
not be disturbed. The Non-Disturbance Agreement shall be substantially in the
form attached hereto and incorporated herein as Exhibit D.



19.2
Attornment



In the event of foreclosure of any Mortgage, whether superior or subordinate to
this Lease, then (i) this Lease shall continue in force; (ii) Tenant’s quiet
possession shall not be disturbed by reason of such foreclosure; (iii) Tenant
shall attorn to and recognize the mortgagee or purchaser at foreclosure sale
(“Successor Landlord”) as Tenant’s landlord for the remaining term of this
Lease; and (iv) the Successor Landlord shall not be bound by any liability for
any act or omission of a prior landlord.



19.3
Tenant Estoppel Certificate



Tenant shall execute and deliver to Landlord, within fifteen (15) days after
receipt of Landlord’s request, any estoppel certificate or other statement to be
furnished to Landlord or any prospective purchaser of or any lender against the
Premises which shall include only the matters hereinafter set forth. Such
estoppel certificate shall acknowledge and certify each of the following
matters, to the extent each may be true: that the Lease is in effect and not
subject to any rental offsets, claims, or defenses to its enforcement; the
commencement and expiration dates of the term; that Tenant is paying rent on a
current basis; that any improvements required to be furnished by Landlord under
the Lease have been completed in all respects; that the Lease constitutes the
entire agreement between Tenant and Landlord relating to the Premises; that
Tenant has accepted the Premises and is in possession thereof, that the Lease
has not been modified, altered, or amended except in specified respects by
specified instruments; and such other matters as reasonably may be requested
that do not alter or amend the terms of the Lease.
 
27

--------------------------------------------------------------------------------


 

19.4
Landlord Estoppel Certificate



Landlord shall execute and deliver to Tenant, within fifteen (15) days after
receipt of Tenant’s request, any estoppel certificate or other statement to be
furnished to Tenant or any prospective assignee, subtenant, purchaser or any
lender against Tenant’s interest in any Premises which shall include only the
matters hereinafter set forth. Such estoppel certificate shall acknowledge and
certify each of the following matters, to the extent each may be true: that the
Lease is in effect and not subject to any rental offsets, claims, or defenses to
its enforcement; the commencement and expiration dates of the term; that Tenant
is paying rent on a current basis; that any improvements required to be
furnished by Tenant under the Lease have been completed in all respects; that
the Lease constitutes the entire agreement between Landlord and Tenant relating
to the Premises; that the Lease has not been modified, altered, or amended
except in specified respects by specified instruments; and such other matters as
reasonably may be requested that do not alter or amend the terms of the Lease.



19.5
Leasehold Mortgage



Tenant is hereby given the right by Landlord to mortgage its interest in this
Lease under one or more leasehold mortgages without obtaining the consent of
Landlord upon the condition that all rights acquired under such mortgages shall
be subject to each and all of the terms, covenants, conditions and restrictions
set forth in this Lease, and to all rights and interests of Landlord herein,
none of which terms, covenants, conditions or restrictions is or shall be waived
by Landlord by reason of the right given so to mortgage such interest in this
Lease, except as expressly provided herein. If Tenant shall mortgage this
leasehold, and if Tenant or the holder of such mortgage shall, within thirty
(30) days of execution send to Landlord a true copy thereof together with
written notice specifying the name and address of the mortgagee and the
pertinent recording date with respect to such mortgage, Landlord agrees that so
long as any such leasehold mortgage shall remain unsatisfied of record or until
written notice of satisfaction is given by the holder to Landlord, the following
provisions shall apply:



 
19.5.1
There shall be no cancellation, surrender or material modification of this Lease
by joint action of Landlord and Tenant (as opposed to termination as a result of
Tenant’s default) without the prior consent in writing of the leasehold
mortgagee (which consent shall not be unreasonably withheld, conditioned or
delayed); provided however, under no circumstances shall failure to obtain such
prior written consent constitute a breach of, or default under, the Lease by
Landlord, nor shall Tenant or the leasehold mortgagee have any recourse
whatsoever against Landlord for such failure to obtain prior written consent;
and further provided that this subsection shall not impair Landlord’s right to
unilaterally terminate the Lease in the event of an uncured Event of Default by
Tenant under the Lease.

 
28

--------------------------------------------------------------------------------


 

 
19.5.2
Landlord shall, upon serving Tenant with any notice of default, simultaneously
mail a copy of such notice to the holder of such mortgage; provided however,
under no circumstances shall Landlord’s failure to mail such notice constitute a
breach of, or default under, the Lease, nor shall Tenant or the leasehold
mortgagee have any recourse whatsoever against Landlord for such failure to give
notice; provided however that the remedy period available to such leasehold
mortgagee shall not begin to run until the leasehold mortgagee has received such
notice. The leasehold mortgagee shall thereupon have the same period to remedy
or cause to be remedied the defaults complained of, and Landlord shall accept
such performance by or at the instigation of such leasehold mortgagee as if the
same had been done by Tenant.

 

 
19.5.3
Anything herein contained notwithstanding, if any default shall occur which,
pursuant to any provision of this Lease, entitles Landlord to terminate this
Lease, and if before the expiration of ten (10) days from the date of service of
notice of termination upon such leasehold mortgagee, such leasehold mortgagee
shall have notified Landlord of its desire to nullify such notice and shall have
paid to Landlord all rent and other payments herein provided for, and then in
default, and shall have complied with all of the other requirements of this
Lease or, if immediate compliance is impossible, shall have commenced the work
of complying with all of the other requirements of this Lease, if any are then
in default, and shall prosecute the same to completion with reasonable
diligence, then in such event Landlord shall not be entitled to terminate this
Lease and any notice of termination theretofore given shall be void and of no
effect.




 
19.5.4
The proceeds from any insurance policies or arising from a condemnation are to
be distributed pursuant to the provisions of this Lease, but the leasehold
mortgagee may reserve rights to apply to the mortgage debt all, or any part, of
Tenant’s share of such proceeds pursuant to such mortgage.






 
19.5.5
Landlord shall not unreasonably withhold its consent to any assignment of the
Lease or to any transfer of title to or by the leasehold mortgagee, its
successors or assigns, or subletting thereunder by the leasehold mortgagee, its
successors and assigns, provided such assignment or subleasing are made as a
part of the leasehold mortgagee’s remedies under the leasehold mortgage.
Landlord’s consent under this subsection shall be based upon Landlord’s
customary review and evaluation process of prospective new tenants.




 
19.5.6
Any and all leasehold mortgage(s) shall at all times be subject, subordinate,
and inferior to the lien and estate of any liens, trust deeds, mortgages or
encumbrances, and all renewals, extensions or replacements thereof, now or
hereafter imposed by Landlord upon the Premises.



29

--------------------------------------------------------------------------------


 
20. ATTORNEYS’ FEES



20.1
Recovery of Attorneys’ Fees and Costs of Suit



If any action for breach of or to enforce the provisions of this Lease is
commenced, the court in such action shall award to the party in whose favor a
judgment is entered, a reasonable sum as attorneys’ fees and costs. Such
attorneys’ fees and costs shall be paid by the losing party in such action.



20.2
Party to Litigation



Tenant shall indemnify Landlord against and hold Landlord harmless from all
costs, expenses, demands, and liability incurred by Landlord if Landlord
involuntarily becomes
or is made a party to any claim or action (i) instituted by any third party
against Tenant, or by or against any person holding any interest under, or using
the Premises by license of or agreement with Tenant; (ii) for foreclosure of any
lien for labor or material furnished to or for Tenant or such other person; or
(iii) otherwise arising out of or resulting from any action or transaction of
Tenant. Tenant shall defend Landlord against any such claim or action at
Tenant’s expense with counsel reasonably acceptable to Landlord.


21. AUTHORITY TO MAKE LEASE; COVENANT OF QUIET ENJOYMENT



21.1
Full Power and Authority to Enter Lease



The parties covenant and warrant that each has full power and authority to enter
into this Lease.



21.2
Quiet Enjoyment



Landlord covenants and warrants that Tenant shall have and enjoy full, quiet,
and peaceful possession of the Premises, the appurtenances and all rights and
privileges incidental thereto during the term, as against all persons claiming
by, through, or under Landlord, subject to the provisions of this Lease and any
title exceptions or defects in existence on the Commencement Date.


22. HAZARDOUS MATERIAL



22.1
Compliance Generally



Tenant shall comply with all Environmental Laws that are applicable to the
Premises, including the Storage Tank System, and Tenant’s occupancy and
operation thereof Tenant shall not use, store, transport, dispense or sell
Hazardous Materials at the Premises, except as reasonably necessary or
appropriate in connection with the permitted use of the Premises. Tenant shall
not Release, nor shall Tenant permit any employee, contractor or agent, and
Tenant shall use commercially reasonable efforts not to permit any invitee, to
Release any Hazardous Materials onto, into or from the Premises or any
surrounding land, surface water or ground water except as and to the extent
allowed by applicable law, including Environmental Laws.


30

--------------------------------------------------------------------------------


 

22.2
Tenant’s Responsibility for Hazardous Materials



Tenant shall be liable for and responsible for Hazardous Materials kept, stored
or otherwise managed or Released on or from the Premises prior to the expiration
of the Term of the Lease, including without limitation, at Tenant’s sole cost,
any (i) permitting, reporting, assessment, testing, investigation, storage,
treatment, removal, remediation, transportation and disposal of such Hazardous
Materials as directed by any governmental agency and as otherwise required by
Environmental Laws; (ii) damages, costs, expenditures and claims imposed or
brought under Environmental Laws for injury to persons, property, the Premises
and surrounding air, land, surface water, and ground water resulting from such
Hazardous Materials; (iii) claims by any governmental agency or third party
associated with injury to surrounding air, land, surface water and ground water
or other damage resulting from such Hazardous Materials; (iv) damages for injury
to the buildings, fixtures, appurtenances, equipment and other personal property
of Landlord to the extent caused by such Hazardous Materials; (v) fines,
penalties, costs, fees, assessments, demands, orders, liens, directives or any
other requirements imposed in any manner by any governmental agency or under any
Environmental Laws with respect to such Hazardous Materials; (vi) damages, costs
and expenditures for injury to natural resources to the extent caused by such
Hazardous Materials; (vii) compliance with Environmental Laws regarding the use,
storage, transportation, release, disposal, dispensing or sale of Hazardous
Materials; and (viii) any other liability or obligation under Environmental Laws
related to such Hazardous Materials. While Landlord is not required to incur any
costs, fees (including attorney, consultant and expert witness fees) or expenses
for environmental compliance, testing, investigation, assessment, remediation or
cleanup relating to such Hazardous Materials under this Lease, should Landlord
reasonably incur any such costs, expenses or fees relating to such Hazardous
Materials at the Premises or surrounding lands or surface water or ground water
in order to comply with Environmental Law with respect to which Tenant is liable
pursuant to this Section, Tenant shall promptly reimburse Landlord for said
costs, expenses or fees.



22.3
Tenant’s Environmental Indemnification



Tenant shall indemnify, defend, and hold Landlord Indemnified Parties harmless
from any and all claims, judgments, damages, penalties, fines, costs,
liabilities, or losses (including, without limitation, claims based on the
strict liability of Landlord and damages for the loss or restriction on use of
rentable or usable space or of any amenity of the Premises, damages arising from
any adverse impact on marketing of space of the Premises, and sums paid in
settlement of claims, attorneys’ fees, consultation fees, and expert fees) which
arise as a result of (i) the keeping, storage or other management of or a
Release of Hazardous Materials on or from the Premises prior to the expiration
of the Term of the Lease or (ii) any violation of Environmental Laws prior to
the expiration of the Term of the Lease with respect to the Premises. This
indemnification of Landlord Indemnified Parties by Tenant relating to such
Releases includes, without limitation, costs incurred in connection with any
investigation of on-site or off-site conditions or any monitoring, response,
cleanup, remedial, removal, closure or restoration work required by any federal,
state, or local governmental agency or political subdivision and any mechanics
or materialmen liens placed upon the Premises or any other property of Landlord
as a result of the occurrence of (i), (ii) and/or (iii) above.
 
31

--------------------------------------------------------------------------------


 

22.4
Tenant’s Notification Obligations



Tenant immediately shall notify Landlord of any of the following: (i) any
correspondence or communication from any governmental entity regarding the
application of Environmental Laws to the Premises or Tenant’s operation of the
Premises which would reasonably be expected to result in the imposition of
material costs or liability on Tenant; (ii) any correspondence, communication or
notifications as are required by either the Federal or State Emergency Planning
and Community Right to Know Acts which would reasonably be expected to result in
the imposition of material costs or liability on Tenant; (iii) any change in
Tenant’s operations on the Premises that will change or would be reasonably
expected to change Tenant’s obligations or liabilities under Environmental Laws
with respect to the Premises in any material respect; (iv) any material Releases
or suspected material Releases or the discovery of an historical material
Release of any and all Hazardous Materials at, from or near the Premises, or
confirmation of a Release from a Storage Tank System, which would reasonably be
expected to result in the imposition of material costs on Tenant or a material
contamination of the Premises.



22.5
Survival



Provisions of this Section 22 shall survive expiration or termination of the
tenancy.




23. GENERAL PROVISIONS



23.1
Recitals



The Recitals set forth above are hereby incorporated by this reference.



23.2
Gender; Number



The use of (i) the neuter gender includes the masculine and feminine and (ii)
the singular number includes the plural, whenever the context requires.



23.3
Captions



Captions in this Lease are inserted for the convenience of reference only and do
not define, describe, or limit the scope or the intent of this Lease or any of
its terms.
 
32

--------------------------------------------------------------------------------


 

23.4
Exhibits



All attached exhibits are a part of this Lease and are incorporated in full by
this reference. Except as specifically provided herein, if any provision
contained in any exhibit hereto is inconsistent or in conflict with any
provisions of this Lease, the provisions of this Lease shall supersede the
provisions of such exhibit and shall be paramount and controlling.



23.5
Entire Agreement



This Lease contains the entire agreement between the parties relating to the
transactions contemplated hereby and all prior or contemporaneous agreements,
understandings, representations and statements, oral or written, are merged into
this Lease.



23.6
Drafting



This Lease shall not be construed more strictly against one party than the other
because it may have been drafted by one of the parties or its counsel, each
having contributed substantially and materially to the negotiation and drafting
hereof.



23.7
Modification



No modification, waiver, amendment, discharge, or change of this Lease shall be
valid unless it is in writing and signed by the party against which the
enforcement of the modification, waiver, amendment, discharge, or change is or
may be sought.



23.8
Joint and Several Liability



If any party consists of more than one person or entity, the liability of each
such person or entity signing this Lease shall be joint and several; provided
that the foregoing shall not be deemed to create any personal liability on the
part of any person signing this Lease either individually or on behalf of any
entity.



23.9
Enforceability



The parties warrant and represent that the terms of this Lease are fully
enforceable in the localities in which the Premises are located; subject however
to limitations as may be relevant based on applicable bankruptcy, insolvency and
creditors’ rights laws. It is the intention of the parties that if any provision
of this Lease is inconsistent or in conflict with local law, custom, or
practice, the provisions of this Lease shall supersede and shall be paramount
and controlling.



23.10
Severability



In the event any term, covenant, condition, or provision of this Lease is held
to be invalid, void, or otherwise unenforceable by any court of competent
jurisdiction, the fact that such term, covenant, condition, or provision is
invalid, void, or otherwise unenforceable shall in no way affect the validity or
enforceability of any other term, covenant, condition, or provision of this
Lease.
 
33

--------------------------------------------------------------------------------


 

23.11
Successors and Assigns



Except as otherwise provided herein, all terms of this Lease shall be binding
upon, inure to the benefit of, and be enforceable by the parties and their
respective legal representatives, successors, and assigns.



23.12
Independent Covenants



This Lease shall be construed as though the covenants herein between Landlord
and Tenant are independent and not dependent.



23.13
Limitation on Landlord’s Liability



Notwithstanding anything contained in this Lease to the contrary, Landlord shall
not incur any liability beyond Landlord’s interest in the Premises upon a breach
of this Lease, and Tenant shall look exclusively to such interest in the
Premises and the proceeds of any sale or refinancing, insurance proceeds and
condemnation awards for the payment and discharge of any obligations imposed
upon Landlord under this Lease.



23.14
Waiver of Trial by Jury



Landlord and Tenant do hereby waive trial by jury in any action, proceeding or
counterclaim brought by either party against the other, upon any matters
whatsoever arising out of or in any way connected with this Lease, Tenant’s use
or occupancy of the Premises and/or any claim of injury or damage. It further is
agreed that in the event Landlord commences any summary proceeding for
non-payment of rent or additional rent, Tenant will not interpose any
counterclaim (except for compulsory counterclaims) of whatever nature or
description in any such proceeding.



23.15
Characterization of Lease




 
23.15.1
Landlord and Tenant intend that this Lease is a “true lease” and not a financing
lease, capital lease, mortgage, equitable mortgage, deed of trust, trust
agreement, security agreement or other financing or trust arrangement, and the
economic realities of this Lease are those of a true lease; and




 
23.15.2
the business relationship created by this Lease and any related documents is
solely that of a long-term commercial lease between landlord and tenant and has
been entered into by both parties in reliance upon the economic and legal
bargains contained herein.

 
34

--------------------------------------------------------------------------------


 

23.16
Counterparts



This Lease may be executed in any number of counterparts, each of which shall be
deemed an original. The counterparts shall together constitute but one
agreement. Any signature on a copy of this Lease or any document necessary or
convenient thereto sent by facsimile shall be binding upon transmission by
facsimile and the facsimile copy may be utilized for the purposes of this Lease.



23.17
Force Majeure



Any prevention, delay or stoppage due to strikes, lockouts, acts of God, enemy
or hostile governmental action, civil commotion, fire or other casualty beyond
the control of the party obligated to perform shall excuse the performance by
such party for a period equal to any such prevention, delay or stoppage.



23.18
Confidentiality.



Landlord hereby agrees and covenants in favor of Tenant to keep confidential all
proprietary or confidential information made available to Landlord in connection
herewith in respect of Tenant, Guarantor or the Premises, including, without
limitation, all non-publicly available financial information of Tenant, and all
non-publicly available terms of this Lease (collectively, “Confidential
Information”), and not to disclose any Confidential Information in any manner
whatsoever to any person, without the prior written consent of Tenant, except:
(i) to Landlord’s directors, officers, employees, attorneys, accountants,
auditors and others providing professional services on a “need to know basis” or
(ii) to any bonafide investor, purchaser or lender of Landlord or the Premises
that is not a competitor of Tenant and that has agreed in writing in favor of
Tenant to keep confidential all such Confidential Information and not to
disclose any such Confidential Information in any manner whatsoever to any
person except in accordance with this Section. The obligations arising pursuant
to this Section shall survive the expiration or earlier termination of this
Lease.
 
35

--------------------------------------------------------------------------------




LANDLORD:
TENANT:
YA Landholdings, LLC
Appalachian Oil Company, Inc.
   
By:
New EarthShell Corporation,  
 
its sole equity member
 

 
 
By:
   
By:
   
Name:
   
Name:
   
Title:
   
Title:
   

 
36

--------------------------------------------------------------------------------



LAND AND BUILDING LEASE AGREEMENT


EXHIBIT “A”
 
LEASED PREMISES
 
(LEGAL DESCRIPTION)


1

--------------------------------------------------------------------------------


LAND AND BUILDING LEASE AGREEMENT
EXHIBIT “B”


MEMORANDUM OF LEASE
 
This Memorandum of Lease is made and entered into as of __________ by and
between _____________, a _________ limited liability company (“Landlord”) and
Appalacian Oil Company, Inc., a __________ corporation (“Tenant”) who agree as
follows:


1. Terms and Premises. Pursuant to a certain Land and Building Lease Agreement
(the “Lease”) dated __________________, entered into between Landlord and Tenant
Landlord leases to Tenant and Tenant leases from Landlord that certain real
property, together with all the improvements thereon and appurtenances thereunto
belonging (the “Premises”), which legal description is attached hereto and
incorporated herein as Exhibit “A,” commonly known as:


APPCO STORE NO. ___
[INSERT ADDRESS]


for a term commencing on ___________ and expiring on ____________________ Tenant
has FOUR (4) five-year options to extend the term of the Lease, all as more
particularly set forth in the Lease.


2. Tenant has the right to mortgage its interests in the Lease without obtaining
the consent of Landlord upon the condition that all rights acquired under such
mortgages shall be subject to each and all of the terms, covenants, conditions
and restrictions set forth in the Lease and to all rights and interests of
Landlord therein, all as more particularly set forth in the Lease.


3. Tenant has a right of first offer on any sale, lease assignment conveyance or
other transfer of all or part of the Premises by Landlord to any third person,
all as more particularly set forth in the Lease.


4.  This Memorandum of Lease is prepared for the purpose of recordation and does
not modify the provisions of the Lease. The Lease is incorporated herein by
reference. If there are any conflicts between the Lease and this Memorandum of
Lease, the provisions of the Lease shall prevail.


5.  By execution of this Memorandum, Tenant hereby terminates any existing
Memoranda of Lease which are filed of record against the Premises and which
identify Tenant as the tenant under a lease of the Premises.

1

--------------------------------------------------------------------------------


 
LANDLORD:
 
TENANT:
____________________   
Appalachian Oil Company, Inc.
         
By:
   
By:
           
Date:
   
Date:
                     
Signed, sealed, and delivered this ___________ day of  ____________ 2007 in the
presence of:
 
Signed, sealed, and delivered this ___________ day of ___________  2007 in the
presence of:
                           
Witness
 
Witness
                             
Witness
 
Witness
                   
STATE OF _______________________
         
§
   
COUNTY OF ____________________________ §
     

 
On this ____ day of , 2007, before me, the undersigned notary public in and for
said County and State, personally appeared before me
_______________________________ to me personally known, who, being by me duly
sworn, did say that he is a _______________________ of _______________ and that
said instrument was signed on behalf of said _________________, and he
acknowledged said instrument to be the free act and deed of said

2

--------------------------------------------------------------------------------





WITNESS BY HAND and notarial seal subscribed and affixed in said County and
State the _______day of________ ,2007.



 
NOTARY PUBLIC IN AND FOR THE STATE OF:
 
MY Commission EXPIRES:___________________
RESIDING AT: ____________________________



STATE OF _________________________________
)
 
)
COUNTY OF________________________________
)



On this ____day of , 2007, before me, the undersigned notary public in and for
said County and State, personally appeared before me __________________________,
to me personally known, who, being by me duly sworn, did say that he is a
_______________________ of_______________________, and that said instrument was
signed on
behalf of said __________________,, and he acknowledged said instrument to be
the free act and deed of said


3

--------------------------------------------------------------------------------



Exhibit A to Exhibit B
Legal Description

1

--------------------------------------------------------------------------------




LAND AND BUILDING LEASE AGREEMENT


EXHIBIT “C”


CERTIFICATE OF LIABILITY INSURANCE AND
EVIDENCE OF PROPERTY INSURANCE


See attached.


1

--------------------------------------------------------------------------------



LAND AND BUILDING LEASE AGREEMENT


EXHIBIT “D”


SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT


See attached.


1

--------------------------------------------------------------------------------



When recorded, return to:


LeAnn Vaughn
Baker Botts LLP
910 Louisiana, Suite 3102
Houston TX 77002


SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT


THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT is made and entered
into by and among YA Landholdings, LLC, , whose mailing address is 101 Hudson
Street, Suite 3700, Jersey City, NJ 07302, Attn: Michael Rosselli (“Landlord”),
YA Global Investments, L.P. , whose mailing address is 101 Hudson Street, Suite
3700, Jersey City, NJ 07302, Attn: Michael Rosselli (“Lender”) and Appalachian
Oil Company, Inc., a Tennessee corporation, whose mailing address is 1922
Highway 75, Blountville, TN 37617, Attn: Bryan Chance (“Tenant”).


RECITALS:


A. Landlord  and Tenant are parties to a lease dated ___________ (the “Lease”),
for the real property described on the attached Exhibit A (the “Premises”); and


B. Lender has agreed to make a loan to Landlord, which loan is to be secured by
a realty mortgage, deed of trust or other security instrument (the “Mortgage”)
encumbering the Premises; and


C. Lender and Tenant desire to provide for, among other matters, the
subordination of the lien of Tenant’s leasehold interest in the Premises to the
lien of the Mortgage and the non-disturbance of Tenant’s enjoyment, use and
occupancy of the Premises;


NOW, THEREFORE, in consideration of the mutual covenants and representations
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:


1. SUBORDINATION. Subject to the other provisions hereof, the lien of Tenant’s
leasehold interest and estate in the Premises created by the Lease shall be at
all times hereafter subject to and subordinate in priority to the lien of the
Mortgage and to all renewals, modifications, replacements and extensions
thereof. The lien of the Mortgage shall not, however, encumber any of Tenant’s
personal property located at the Premises as identified on Schedule 1 attached
hereto and all products and proceeds of same.


2. NON-DISTURBANCE AND RECOGNITION. Notwithstanding any provision in the
Mortgage to the contrary, Lender agrees that in the event of a foreclosure of
the Mortgage or other similar proceeding against Landlord that so long as Tenant
continues to pay rent and otherwise comply with the terms and conditions of the
Lease within applicable grace periods, then the Lease and the Leasehold Mortgage
or Leasehold Deed of Trust in favor of Greystone Business Credit II, LLC (if it
is, by its terms, in effect) shall remain in full force and effect and Tenant’s
right to possession of the Premises will not be disturbed during the original
term of the Lease or any renewal or extension thereof Should Tenant be named as
a defendant in any such proceeding, Landlord shall indemnify Tenant with respect
to any liability, claim or expense which Tenant may incur with respect to any
such proceedings.

1

--------------------------------------------------------------------------------




3. ATTORNMENT BY TENANT. In the event that Lender or any other purchaser at a
foreclosure or public or private sale (or by agreement in lieu thereof), or any
successor-in-title to any of them (“New Owner”) acquires title to the Premises,
Tenant shall attorn to such New Owner and the Lease shall continue in full force
and effect as a direct lease between Tenant and such New Owner upon all of the
terms and conditions contained therein.


4. MISCELLANEOUS


4.1 Primacy of Agreement. In the event of any conflict or ambiguity between the
provisions of this Agreement and those of the Mortgage, this Agreement shall be
controlling in all respects. No provision herein shall be deemed an amendment or
modification of any provision of the Lease.


4.2 Notices. Any notice required or permitted to be given herein shall be in
writing and shall be delivered by hand, mailed by first class mail, postage
prepaid, telecopied or sent by overnight courier to the addresses set forth at
the beginning of this Agreement. Any such notice shall be deemed to be received:
(a) if delivered personally, on the date of such delivery; (b) if mailed, on the
third business day following mailing; (c) if telecopied, on the date of
transmission; or (d) if sent by overnight courier, on the first business day
following delivery to courier.


4.3 Attorney’s Fees. In the event any party employs legal counsel to enforce or
sue for a breach or anticipated breach of any provision of this Agreement, the
prevailing party shall be entitled to recover all fees, charges, costs and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred in connection therewith.


4.4 Authority. Landlord, Tenant and Lender each represent and warrant that they
have full power, right and legal capacity, and have received all necessary
authorizations to execute this Agreement and to perform fully hereunder.


4.5  Entire Agreement Amendments. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof, all
prior or contemporaneous promises and understandings related thereto having been
superseded hereby. No provision of this Agreement may be amended, canceled,
deleted or supplemented except by a writing signed by all of the parties.


4.6 Construction. If any party consists of more than one person, then their
obligations hereunder shall be joint and several. This Agreement is a negotiated
document, and the parties have had the opportunity to have it reviewed by
counsel. It reflects the “reasonable expectations” of the parties and as such,
it shall be construed according to its fair meaning and without application of
any drafting rule or presumption.

2

--------------------------------------------------------------------------------




4.7 Governing Law - Successors and Assigns. This Agreement and the rights and
obligations of the parties hereunder shall be governed by, and construed and
interpreted in accordance with, the laws of the State where the Premises are
located, shall run with the Premises and shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.


4.8 Counterparts. This Agreement may be executed in counterparts, and any
counterpart containing original signature pages of all parties shall constitute
an original Agreement for all purposes.


4.9 Recordation. Lender may, at its sole cost and expense, record this Agreement
in the Official Records of the county in which the Premises is located and shall
thereupon deliver a copy of such recorded Agreement to Tenant at the above
address.


5. CONSENT. Lender hereby acknowledges and consents to that certain Landlord's
Waiver and Consent to Leasehold Mortgage Or Deed of Trust dated _____, 2007
among Landlord, Tenant and Greystone Business Credit II, LLC.


IN WITNESS WHEREOF, the parties have executed this Agreement.


TENANT:
Appalachian Oil Company, Inc.
       
By:
   
Name:
   
Title:
   
Date:
 


3

--------------------------------------------------------------------------------






STATE OF ________________


COUNTY OF _______________


The foregoing instrument was acknowledged before me this _____ day of September,
2007 by _______________ as ________________of Appalachian Oil Company, Inc., a
Tennessee corporation, on behalf of the corporation. He is personally known to
me or has produced ________________________ as identification.




 
Signature of person taking acknowledgment
   
Name typed, printed or stamped
   
Commission Expiration


4

--------------------------------------------------------------------------------




LANDLORD:


YA LANDHOLDINGS, LLC,
a Delaware limited liability company
 
By: New EarthShell Corporation, a Delaware
corporation, its sole member
   
By:
   
Name:
   
Title:
 





STATE OF ________________


COUNTY OF _______________


The foregoing instrument was acknowledged before me this _____ day of September,
2007 by _______________ as ________________of New EarthShell Corporation, a
Delaware corporation, on behalf of the YA Landholdings, LLC, a Delaware limited
liability company.. He is personally known to me or has produced
________________________ as identification.




 
Signature of person taking acknowledgment
   
Name typed, printed or stamped
   
Commission Expiration


5

--------------------------------------------------------------------------------




LENDER:


YA Global Investments, L.P.
 
By:
Yorkville Advisors LLC,
 
a Delaware limited liability company,
 
its Investment Manager
   
By:
 
Name:
 
Title:
 

 
STATE OF ________________


COUNTY OF _______________


The foregoing instrument was acknowledged before me this _____ day of September,
2007 by _______________ as ________________of Yorkville Advisors LLC, a Delaware
limited liability company, as Investment Manager for YA Global Investments, L.P.
He is personally known to me or has produced ________________________ as
identification.




 
Signature of person taking acknowledgment
   
Name typed, printed or stamped
   
Commission Expiration


6

--------------------------------------------------------------------------------



EXHIBIT “A”
LEGAL DESCRIPTION


1

--------------------------------------------------------------------------------



SCHEDULE 1
TENANT'S PERSONAL PROPERTY


Food service equipment, food preparation equipment, grills, fryers, security
systems, security cameras, refrigerators, freezers, ice machines, point of sale
computer equipment and inventory management systems, computers, cash registers,
above and below ground fuel tanks and associated piping, fuel pumps, vapor
recovery systems, water treatment equipment, water softening equipment, signs,
canopies, cabinets, display cases, display racks, shelving, safes, atm machines,
credit card machines, drink dispensers, drink makers, tire inflators,
compressors, printers, tables, desks, chairs, sound systems, menu boards, time
clocks, dumpsters, washers, dryers, ice merchandisers, filing cabinets,
lawnmowers, trash cans, benches, video games, vending machines and ice chests.


1

--------------------------------------------------------------------------------

